In The


Court of Appeals


Ninth District of Texas at Beaumont


  ______________________

 
NO. 09-07-552 CR

 ______________________


DESHAWN PAUL HALL A/K/A DESHAWN PAUL DAVIS, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 252nd District Court
Jefferson County, Texas

Trial Cause No. 95736




MEMORANDUM OPINION

	Appellant Deshawn Paul Hall a/k/a Deshawn Paul Davis entered a non-negotiated
plea of no contest to an indictment for failure to register as a sex offender.  The trial court
convicted Hall and sentenced him to nineteen months of confinement in a state jail facility. 
The trial court certified that this is not a plea-bargain case, and the defendant has the right
of appeal.  See Tex. R. App. P. 25.2(d).
	Hall's counsel filed a brief that presents counsel's professional evaluation of the
record and concludes the appeal is frivolous.  See Anders v. California, 386 U.S. 738, 87
S. Ct. 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). 
On January 17, 2008, we gave Hall an extension of time in which to file a pro se brief.  We
received no response from the appellant.
	Because there was no plea bargain agreement, we have jurisdiction over the appeal. 
See Jack v. State, 871 S.W.2d 741, 744 (Tex. Crim. App. 1994).  The required
admonishments appear in the record.  See Tex. Code Crim. Proc. Ann. art. 26.13 (Vernon
Supp. 2007).  Hall signed a judicial confession in which he admitted guilt.  Hall does not
contest the voluntariness of his plea of no contest.
	We have reviewed the appellate record, and we agree with counsel's conclusion that
no arguable issues support an appeal.  Therefore, we find it unnecessary to order appointment
of new counsel to re-brief the appeal.  Compare Stafford v. State, 813 S.W.2d 503, 511 (Tex.
Crim. App. 1991).  We affirm the trial court's judgment. (1)
	AFFIRMED.

							_________________________________
								 DAVID GAULTNEY
									 Justice	
 
Submitted on April 8, 2008
Opinion Delivered April 9, 2008							
Do Not Publish

Before McKeithen, C.J., Gaultney and Kreger, JJ.
1. Appellant may challenge our decision in this case by filing a petition for discretionary
review.  See Tex. R. App. P. 68.